Citation Nr: 0630680	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  95-36 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.	Entitlement to an initial rating in excess of 20 percent 
for a cervical muscle strain.

2.	Entitlement to an initial rating in excess of 10 percent 
for a left knee disability.

3.	Entitlement to an initial rating in excess of 10 percent 
for a right knee disability.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from April 1984 to 
August 1993.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey that, in pertinent part, granted service 
connection for cervical muscle strain, evaluated as 10 
percent disabling, and chronic sprain of the knees and left 
shoulder, both evaluated noncompensably disabling.  

In August 1997, the veteran testified at a hearing at the RO 
before a Veterans Law Judge no longer employed at the Board.  
In February 1998 the Board denied the veteran's claim for an 
increased rating for his bilateral stress fractures of the 
tibias and remanded his other claims to the RO.  In March 
1999, the Board again remanded the veteran's claims to the RO 
for further evidentiary development.
Then, in a November 1999 decision, the RO granted a 20 
percent rating for the veteran's service-connected cervical 
spine disability.

In an April 2000 decision, the Board granted an initial 10 
percent rating for chronic left shoulder sprain, and remanded 
the matters of compensable ratings for chronic sprains of 
both knees, and an increased rating for cervical muscle 
strain, to the RO for further evidentiary development.  In 
January 2004, the Board issued a Corrected Order that revised 
several errors in the April 2000 decision and remand.

In a January 2005 rating decision, the RO awarded separate 
initial 10 percent evaluations for the service-connected left 
and right knee disabilities.

In a July 2006 letter, the Board advised the veteran of his 
right to another hearing before another Veterans Law Judge 
but, in a signed statement dated the same month, the veteran 
said he did not want a new hearing.  As such, the Board is of 
the opinion that all due process requirements were met 
regarding the veteran's hearing request.

Finally, in a March 2004 signed statement, the veteran 
expressly raised new claims for service connection for a 
stomach disorder (based on his need to take Motrin for 
orthopedic pain) and low back and hip disorders (based on his 
altered gait), to include as due to his service-connected 
knee and cervical spine disorders.  These matters are 
referred to the RO for appropriate development and 
adjudication.  As well, the veteran also again referred to 
having left shoulder pain, although it is unclear if he 
wished to raise a new claim for an increased rating for his 
service-connected left shoulder disability.  If so, the 
veteran or his representative is encouraged to contact the RO 
to file a claim for an increased rating for a left shoulder 
disability.


FINDINGS OF FACT

1.	The objective and competent medical evidence of record 
preponderates against a finding that the veteran's 
service-connected cervical spine disability is 
manifested by more than subjective complaints of 
cervical spine pain and weakness, with cervical range of 
motion of flexion to 45 degrees, extension to 40 
degrees, and bilateral rotation to 45 degrees; and with 
magnetic resonance image (MRI) evidence of mild 
degenerative changes at the C3-4 and C4-5 levels with 
minimal spinal canal stenosis, but without weakened 
motion, excessive fatigability, or incoordination, or 
severe limitation of cervical spine motion; nor does the 
veteran experience incapacitating episodes totaling four 
to six weeks yearly.

2.	The objective and competent medical evidence of record 
preponderates against a finding that the veteran's 
service-connected left knee disability is manifested by 
more than complaints of pain, with reports of 
instability but no clinical findings on recent 
examination, a normal gait, and range of motion from 0 
degrees of extension to 134 degrees of flexion; nor is 
there evidence of weakened motion, fatigability or 
incoordination due to the service-connected disability.

3.	The objective and competent medical evidence of record 
preponderates against a finding that the veteran's 
service-connected right knee disability is manifested by 
more than subjective complaints of pain, with a normal 
gait and no instability, and range of motion from 0 
degrees of extension to 136 degrees of flexion; nor is 
there evidence of weakened motion, fatigability or 
incoordination due to the service-connected disability.


CONCLUSIONS OF LAW

1.	The schedular criteria for an initial evaluation in 
excess of 20 percent for cervical muscle strain have not 
been met.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.71a, 
Diagnostic Code (DC) 5290 (2002), effective prior to 
September 26, 2003; 38 C.F.R. § 4.71a, DC 5237 (2005), 
effective September 26, 2003.

2.	The schedular criteria for an initial rating in excess 
of 10 percent for a left knee disability are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.71a, DC 5099-
5014, 5260, 5261 (2005).

3.	 The schedular criteria for an initial rating in excess 
of 10 percent for a chronic right knee disability are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.71a, DC 
5099-5014, 5260, 5261 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d. 1328 (Fed. Cir. 2006).

In the Mayfield case, the CAVC addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the CAVC's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decisions of the CAVC in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the CAVC issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) applied to all five elements of a 
service connection claim.  Id.  However, in the instant case, 
as the veteran's increased rating claims are being denied, no 
disability rating or effective date will be assigned and, as 
set forth below, there can be no possibility of prejudice to 
the veteran.  As set forth herein, no additional notice or 
development is indicated in the veteran's claims. 

In February 2004, the RO provided the appellant with 
correspondence essentially outlining the duty-to-assist 
requirements of the VCAA.  Further, in the June 1994 rating 
action that granted service connection appellant was 
instructed what the bases for the assigned ratings were, and 
why a higher rating was not for assignment.  Thus he was put 
on notice of the information needed for a higher rating.  

The Board is aware of the Federal Circuit Court's holding in 
Mayfield, supra concerning using post decisional documents.  
The use of the rating decision as an instrument of notice in 
this case is cured by the subsequent de novo review by the 
July 1995 statement of the case and May 1997, September 1998, 
November 1999, and February 2005 supplemental statements of 
the case (SSOCs).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  In fact, in a July 2006 
signed statement, the veteran expressly stated that he had no 
further evidence to submit in support of his claims.  Thus, 
for these reasons, any failure in the timing or language of 
VCAA notice by the RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  .

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

The veteran was discharged from service in August 1993 and 
submitted his initial claim for VA benefits at that time.

In September 1993, the veteran, who was 35 years old, 
underwent VA examination.  According to the examination 
report, he had a problem with both knees, the left greater 
than the right, since a training incident in 1984, and 
complained of intermittent pain without swelling.  The pain 
was intensified by prolonged sitting and standing and eased 
by taking Motrin.  The veteran had pain in his posterior 
cervical area for the past eight years that was intensified 
by lifting and eased by rest.  

On examination, the veteran's cervical spine appeared normal 
without deformity.  There was no tenderness or paraspinal 
spasm.  There was mild crepitus on all movements but no 
objective evidence of pain on motion.  Range of motion of the 
neck was forward flexion and extension both to 30 degrees, 
right and left lateral flexion to 40 degrees, and right and 
left rotation to 55 degrees.  The veteran's knees both 
appeared normal and without deformity.  There was no 
swelling, fluid, heat, erythema, or tenderness.  There were 
no contractures, subluxation or instability.  Range of motion 
of the knees was from 0 to 140 degrees, bilaterally.  The 
veteran stood up, and stood, normally.  His gait was normal 
as were heel and toe gaits.  He was able to hop normally on 
either foot.  Neurological examination findings were normal.  
The diagnoses included chronic sprains of both knees. 

In October 1993, the veteran underwent VA examination.  
According to the examination report, there was mild crepitus 
on all neck movements with no tenderness or paraspinal spasm.  
Both knees showed normal appearance with no tenderness, 
crepitus, subluxation, or instability.  Gait was normal as 
was heel and toe gait.

In the June 1994 rating decision, service connection and a 10 
percent disability evaluation were granted for cervical 
muscle strain; service connection was also granted for 
chronic sprain of the left and right knee that was granted a 
noncompensable evaluation.  

VA outpatient records, dated from November 1994 to December 
1997, reflect the veteran's complaints of, and treatment, for 
myofascial pain.

A March 1995 VA orthopedic examination report reflects the 
veteran's complaint of bilateral knee discomfort.  On 
examination, there was no left knee effusion and range of 
motion was from 0 to 130 degrees.  Lachman's and McMurray's 
signs were negative, and there was no ligamentous instability 
and no joint line tenderness.  There was no patellar or 
quadriceps tendonitis.  There was a slight patellar click on 
the left knee when taken from full flexion to extension.  On 
compression of the patella against the femoral condoyle, the 
veteran experienced some discomfort.  On subluxing the 
patella medially, he also had subpatellar discomfort.  There 
was a clinically normal right knee examination aside from 
some discomfort with palpation and when subluxing the patella 
medially.  Mild chondromalacia patella, bilaterally, was 
diagnosed.  

The veteran underwent VA examinations in January 1997.  The 
examination reports indicate that he had a subacrachnoid 
hemorrhage in 1995 after a motor vehicle accident.  The 
veteran complained of left knee pain with prolonged sitting 
and ascending stairs.  He did not seek treatment since his 
discharge.  He also had right knee pain treated in service 
that he believed was the same problem as his left knee.  His 
right knee symptoms were much less than the left.  He had 
neck discomfort after his motor vehicle accident in service 
and continue to have localized neck pain.  

On examination, the veteran had a normal alternating gait.  
He was able to stand on his heels and toes without 
significant difficulty.  The veteran's knees appeared normal 
in external appearance with full range of motion without 
crepitus or effusion.  The patellar groin test was positive 
on the left more than on the right.  There was good 
ligamentous stability about the veteran's knees with no 
patellar facet tenderness.  The veteran's cervical spine had 
full range of motion.  He had some discomfort in the left 
upper cervical paraspinal muscles and in the upper trapeziums 
muscles.  Strength in the upper extremities was essentially 
normal (5/5) proximally and slightly decreased distally in 
the upper and lower left extremities.  Reflexes were 
symmetric.  Neurological examination was normal.  The 
pertinent diagnoses were chronic mild cervical sprain/strain 
injury status post motor vehicle accident; with minimal 
impairment, and bilateral, left worse than right, 
chondromalacia patellae, that was limiting to a mild degree. 

During his August 1997 Board hearing, and in written 
statements in support of his claims, the veteran said that he 
received chiropractic treatment for his back disability that 
caused spinal malalignment and pain between his shoulder 
blades, that he treated with over the counter medication.  He 
started the treatment shortly before his August 1993 
discharge.  He had a stroke in June 1994 with which his neck 
injury was associated and reported loss of neck motion and 
constant pain.  He had muscle spasms in the back of neck and 
upper back, particularly on the left side.  The veteran also 
had left knee pain that doctors said was a progressive 
problem and recently developed similar right knee pain.  He 
was unable to run and could not sit or stand for long periods 
due to knee pain.  He said his knees frequently popped and 
snapped and he was unable to squat for more than a few 
seconds without pain.  He said his knees swelled after he 
walked a long distance but he recently abstained from 
activities that caused swelling.  He had pain with activity 
and felt exhausted and weak.  The veteran said Motrin caused 
stomach distress so he took over the counter medication.  He 
was last treated for knee pain in service.   

According to a September 1997 record from P.D., D.C., the 
veteran was seen for complaints of a stiff neck and upper 
back pain.  On examination, there was restricted range of 
motion and spasms of the cervical spine.  Cervical sprain was 
noted.  Chiropractic records from Dr. D.C., dated to March 
2003, reflect the veteran's complaints of neck pain and other 
joint problems for which he received chiropractic treatment.

The veteran underwent VA orthopedic examination in April 
1998.  According to the examination report, he complained of 
chronic intermittent upper back pain helped by therapy, 
chiropractic treatment, and resistive exercises in the gym.  
He lifted weights.  He had aching pain in both knees, a bit 
more on the left side.  He denied any swelling, locking, 
popping, or giving way in the knees.  

On examination of the cervical spine, no deformity or spasm 
of the neck was noted.  There was full range of motion.  
There was no tenderness of the spinous processes or 
paraspinal muscles.  Mild paraspinal muscle tenderness was 
noted in the area of the upper thoracic spine.  Examination 
of the knees revealed no swelling, erythema or increased 
joint temperature.  There was no instability, anterior-
posterior or mediolaterally.  The strength was essentially 
normal (5/5).  There was full painless range of motion, 
bilaterally.  There was some atrophy noted in the left quad, 
hamstring, and calf muscles.  Sensation was slightly 
diminished to light touch in the left lower extremity.  Gait 
was within normal limits.  X-rays of the cervical spine taken 
at the time were reported as negative and bilateral knee x-
rays were within normal limits.  Pertinent diagnoses included 
atrophy of the musculature of the left lower extremity most 
likely to cerebrovascular accident, normal knee examination; 
and no significant deficit noted in the spine.

In August 1999, the veteran underwent VA orthopedic 
examination.  According to the examination report, the 
examiner reviewed the veteran's medical records.  The veteran 
complained of increased upper back pain that improved with 
chiropractic treatment.  He had constant aching left knee 
pain if he walked more than one-quarter mile.  He had pain 
below and posterior to the kneecap on climbing stairs or 
sitting for a prolonged period of time.  His limb felt weak.  
The veteran's right knee bothered him similarly that the 
veteran attributed to favoring it because of the left knee 
problems.  He did not use any crutch, cane, or brace.  He 
took Tylenol as needed.  

On examination, the veteran had a normal gait without 
evidence of a limp.  The wear pattern on the soles of both 
shoes was normal.  Range of motion of the cervical spine was 
left rotation to 30 degrees, right rotation to 45 degrees; 
and hyperextension and flexion both to 30 degrees.  
Neurological examination of the upper body was normal, aside 
from some slight weakness in the deltoid and biceps muscles 
and right hand, as compared to the left hand.  No muscular 
spasm was noted.  Examination of the left knee revealed no 
effusion or joint swelling.  There was positive 
patellofemoral grating.  There was no pain on stressing the 
medial or lateral collateral ligaments and drawer test was 
negative.  There was no joint line tenderness.  The right 
knee also showed positive patellofemoral grating signs, with 
no joint effusion and no intra-atricular swelling present.  
There was no pain on stressing the medial or lateral 
collateral ligaments and drawer test was negative.  Range of 
motion of both knees was from 0 to 120 degrees.  The 
diagnoses included patellofemoral arthritis of the right and 
left knees and osteoarthritis of the cervical spine.  

Further, the VA examiner opined that there was no evidence 
that the veteran's cervical spine disability worsened his 
thoracic spine problem, and there was no excess fatigability 
or incoordination noted in the knees or cervical spine.  
There was weakened left knee movement associated with a 
stroke the veteran experienced after a motor vehicle 
accident.  Knee motion showed evidence of grimaces indicative 
of pain and motion of the cervical spine did as well.  As to 
any muscular atrophy attributable to the service-connected 
disabilities, the examiner placed it at approximately 10 
degrees of flexion, extension.  There was no evidence 
suggesting disuse or functional impairment due to the 
cervical spine or knees.  

In a November 1999 rating decision, the RO awarded a 20 
percent disability evaluation for the veteran's service-
connected cervical muscle strain.

In February 2003, the veteran underwent VA orthopedic 
examination.  According to the examination report, the 
examiner reviewed the veteran's medical records.  The veteran 
currently complained of constant left knee pain aggravated by 
prolonged standing and sitting.  There was no swelling or 
locking.  The veteran saw a chiropractor for his neck.  X-
rays were taken.  He complained of constant neck pain with no 
radiation, other than occasional interscapuluar pain.  The 
pain was aggravated by heavy lifting or snow shoveling.  
There were no paresthesias.  The veteran had a sedentary job 
and occasionally had to climb onto armored vehicles.  He had 
difficulty picking up and carrying 15 pounds of weight that 
hurt his back and legs; his pain affected his ability to 
concentrate.  He was able to dress and undress.  The veteran 
showed the examiner an April 2000 report indicating that a 
recent bone scan was negative.

On examination, the veteran walked without a limp.  There was 
good tiptoe and heel walking.  He was able to do a deep knee 
bend.  There was no spasm of tenderness of the cervical 
spine.  Range of motion of the cervical spine was flexion to 
65 degrees, extension to 50 degrees, side bending to 30 
degrees, and rotation to 60 degrees.  There was no pain on 
neck motion.  Deep tendon reflexes were equal and active and 
there was no sensory loss to pinprick in the upper 
extremities.  There was no effusion, tenderness, instability, 
or McMurray's signs in the knees.  Range motion of the knees 
was from 0 to 125 degrees without pain.  There was no pain or 
crepitus on patellofemoral rubbing.  The patellae were 
prevented from moving proximally by the examiner's thumb and 
straight leg was performed, it was not painful.  It was noted 
that the veteran did not need assistive devices and there was 
no effect on his occupation or activities of daily living.  
The diagnosis was normal examination.  X-rays and MRIs of the 
knees and cervical spine were ordered.  It was noted that the 
veteran's complaint of pain in the interscapular area was a 
common site for referred neck pain.

Results of the MRI of the cervical spine taken in February 
2003 included minimal spinal canal stenosis at C4-5 and mild 
degenerative changes at C3-4 and C4-5.  A MRI of the left 
knee taken at the time was normal.  Results of a MRI of the 
right knee showed a small horizontal tear of the posterior 
horn medial meniscus.

According to treatment records from D.E.F., M.D., dated from 
August to November 2003, when seen in August 2003, the 
veteran complained of left knee discomfort that worsened with 
activities, especially running.  He felt knee instability.  
On examination there was good range of motion; neurovascular 
examination was normal, with some tenderness at the medial 
and lateral joint line.  The clinical impression was internal 
derangement of the left knee and a MRI was recommended.  The 
MRI of the veteran's left knee showed no meniscal or 
ligamentous injury.  The September 2003 records reflect the 
veteran's complaints of bilateral knee pain and instability 
in his left knee.  On examination, there was good range of 
motion and normal neurovascular examination with some 
tenderness with the medial and lateral joint line.  The 
clinical impression was multiple joint pain and the veteran 
was referred to a rheumatologist.  Subsequent records note 
left knee patellofemoral symptoms.  X-rays of the veteran's 
knees taken in September showed no radiographiclly 
demonstrable abnormalities.  In a November 2003 signed 
statement, Dr. F. diagnosed the veteran with left knee 
patellofemoral subluxation and chondromalacia that bothered 
the veteran and was treatment with a knee brace and anti-
inflammatory medication.
 
A March 2004 record from Dr. P.D., the chiropractor, 
indicates that the veteran was re-evaluated the previous 
month and complained of bodily joint pain that included 
aching and burning neck pain on the right side that radiated 
into his head.  The pain occurred between three fourths and 
all the time when he was awake and caused serious diminution 
in his ability to carry out daily activities.  The pain was 
aggravated by bending forward, work, sleep, daily routine, 
travel, and by turning and looking down, that caused facial 
numbness.  He experienced varying degrees of losses of 
functional capacity due to his pain.  The veteran was able to 
engage in all recreational activities with some neck pain; he 
was able to drive and ride in a car or plan despite marked 
pain; his ability to read was moderately restricted by his 
condition; and his ability to sleep and concentrate was 
slightly affected.  

On examination, deep tendon reflexes in the upper and lower 
extremities, in relation to lumbar and cervical nerve roots 
were within normal limits.  Active range of motion in the 
cervical and lumbar spines was moderately restricted with 
pain and spasm.  There was no loss of sensibility, abnormal 
sensation, or pain noted in any of the upper or lower 
dermatomes tested.  Cervical muscle tension on the right side 
was noted, as were cervical hypolordosis and walking in a 
stiff/guarded manner.  Palpation of the cervical area 
revealed hyper tonicity, sublimations, slight pain and 
myofascial trigger points.  The pertinent diagnoses included 
neck pain, and cervical neuralgia, disc displacement, 
kyphosis, and restricted motion.  A course of physical 
therapy was advised.  

In a lengthy March 2004 written statement, the veteran said 
that his cervical neck sprain made it extremely painful for 
him to drive, read, talk to others or even kiss his wife 
while sitting down.  Turning his head to converse with others 
was painful.  He was currently undergoing a second course of 
physical therapy with Dr. D. to mitigate neck pain.  The 
veteran said his service-connected bilateral knee disability 
was becoming more painful and the left knee was becoming less 
stable for which Dr. F. prescribed a knee brace to stabilize 
the knee cap and support the joint.  

In May 2004, the veteran underwent VA orthopedic examination.  
The examination report indicates that the examiner reviewed 
the veteran's medical records, including the January 1997 and 
2003 examinations reports. It was noted that the veteran's 
left knee pain in service was treated with pain killers and 
diagnosed as chondromalacia patellae.  The veteran currently 
complained of bilateral knee pain, the left greater than the 
right, and also had limitation of motion of both shoulders 
and could not sleep more on the left side than the right.  He 
was unable to sleep on his left side.  He experienced flare 
ups, with increased pain, precipitated by standing or walking 
for a long time that was alleviated by rest.  The veteran did 
not use crutches, braces or a cane.  He was independent in 
all activities of daily life and ambulation.  He was a 
logistic analyst by profession.  The veteran complained of a 
painful left knee joint at the end of flexion on the medial 
aspect and minor right knee pain at the end of flexion.  

On examination, with five to ten repetitions done, the 
veteran's pain increased 10 percent in the right knee and 30 
percent in his left knee.  There was no decrease in range of 
motion, fatigue, or lack of endurance seen.  Objective 
evidence of painful motion was evidenced.  There was no 
edema, weakness, redness, heat, abnormal movement, effusion 
or instability.  There was tenderness on the medial aspect of 
the knee.  The veteran's gait was stable.  There was no 
ankylosis.  Range of motion of the right knee was from 0 
degrees of extension to 136 degrees of flexion; left knee 
range of motion was from 0 to 134 degrees.  Lachman test was 
negative and McMurray test was also negative.  It was noted 
that a MRI of the right knee done in February 2003 reported a 
small tear posterior horn of the medial meniscus that was 
mild.  MRI of the left knee taken at that time was normal 
with no tears.  X-rays of the knees taken in August 1999 was 
a normal study.  The pertinent diagnoses wee left knee 
patellofemoral pain and minor tear, posterior horn of the 
medial meniscus with residual chondromalacia patellae.

As to the veteran's cervical spine, the VA examiner noted his 
history of injury in a 1992 motor vehicle accident.  Onset of 
neck pain was reported in 1993.  The veteran took Tylenol as 
needed.  He experienced flare-ups precipitated by walking or 
lifting and alleviated by rest.  The veteran's pain increased 
by 30 percent at that time.  He did not use a cane or brace, 
was able to walk one mile in one hour and had a steady gait.  
He was functionally independent and was able to eat, groom, 
bath, toilet, and dress himself.  

Examination of the cervical spine showed that range of motion 
was forward flexion from 0 to 45 degrees, extension was from 
0 to 45 degrees, left and right lateral flexion were both 
from 0 to 45 degrees, and left and right lateral rotation 
were both from 0 to 80 degrees.  The veteran had neck pain at 
the end of all movements.  Five repeated motions of the neck 
showed increased pain on the left and right lateral rotation 
50 percent and forward and back repetition 30 percent.  There 
was no reduction of range of motion, fatigue, or weakness.  
There was objective evidence of painful motion and spasm.  
There was tenderness in the spine area at cervical spine C4-
C7 and left trapezius, with no fixed deformity and no 
weakness.  Neurologically there were no sensory deficits.  
Motor coordination was essentially normal (5/5) and reflexes 
were 2+.  There was no evidence of vertebral fracture, 
Waddell test was negative and findings were negative for 
intervertebral disc syndrome.  It was noted that a February 
2003 MRI of the cervical spine reported mild central disc 
bulge at C3-C4 with degenerative disc C4-C5 with mild canal 
stenosis.  X-rays of the cervical spine taken in August 1999 
showed mild osteophytic leaping at C3-C5.  The pertinent 
diagnoses were chronic neck pain and mild central disc 
degeneration at C 3-C4 and C4-C5.  There was no herniated 
nucleus pulposus and mild canal stenosis.

Furthermore, the VA examiner said that five repeated cervical 
spine motions showed increased pain about 30 to 50 percent 
over the entire cervical spine and on the lateral trapezius 
muscle spasm.  There was no additional limitation of range of 
motion, weakness, fatigue, or incoordination seen.  The 
recent MRI of the cervical spine in 2003 revealed central 
disc bulge at C3-C4 and C4-C5 and minimal canal stenosis at 
C4-C5 with no herniated disc.  As to the veteran's knees, 
repeated range of motion in the right knee showed a 10 
percent increase in pain and a 30 percent increased was seen 
in the left knee.  There was no additional weakness, fatigue, 
or incoordination.  There was more left knee pain.  The 2003 
MRI of the right knee showed posterior horn tear of the 
medial meniscus that was mildly limiting for the right knee.  
The left knee showed no abnormality.  The veteran admitted he 
experienced left knee trauma a year ago but denied right knee 
injury.  There was no abnormal knee finding aside from mild 
limitation of flexion in the knees.  There was tenderness on 
the medial aspect of both knees.  There was no effusion; the 
veteran's gait was normal; and he was able to fully squat 
without aggravating pain.

In a May 2004 written statement, the veteran said that at the 
recent VA examination he was unable to expand on his job 
answer.  He said his current employment involved going to 
other military bases and working on communications equipment, 
that involved standing on concrete for eight to ten hours 
daily for five to ten days a month, plus plane travel that 
aggravated his neck and knee problems.  The veteran said he 
took Tylenol for pain because of the negative side effects he 
experienced with stronger pain relievers.

In a January 2005 rating decision, the RO awarded separate 10 
percent disability ratings for patellofemoral subluxation and 
chondromalacia of the left knee, and right knee 
chondromalacia patella with a minor tear of the posterior 
medial meniscus.

III.	Legal Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2005).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Not all 
disabilities will show all the findings specified in the 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.  If the 
minimum schedular evaluation requires residuals and the 
schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation is assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.

The Board notes that the June 1994 rating decision granted 
service connection for the disabilities at issue.  In 
December 1994, the RO received the veteran's notice of 
disagreement with the disability evaluations awarded for his 
service-connected cervical spine and knee disabilities.  The 
Court has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 (West 2002) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994); see also 38 C.F.R. § 4.14 
(2005) (precluding the assignment of separate ratings for the 
same manifestations of a disability under different 
diagnoses).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40. Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45 (2005).  The intent of the Schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability, and to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that, where evaluation is based 
upon limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Diagnostic Code 5003, degenerative arthritis, requires rating 
according to the limitation of motion of the affected joints, 
if such would result in a compensable disability rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2005).  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is assigned for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added, under DC 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  Id

1. Cervical Muscle Strain

The veteran's service-connected cervical muscle strain was 
evaluated as 20 percent under DC 5290.  Prior to September 
26, 2003, DC 5290 evaluated limitation of motion of the 
cervical spine.

The Board notes that during the pendency of this appeal the 
regulations governing the schedular criteria for rating 
diseases and injuries for the spine were revised effective 
September 23, 2002, and were revised again, effective 
September 26, 2003. See 38 C.F.R. §§ 4.71a, DC 5293, 
effective September 23, 2002; 38 C.F.R. § 4.71a, DCs 5235- 
5243, effective September 26, 2003. See 68 Fed. Reg. 51,454 
(Aug. 27, 2003). The veteran was provided with the new 
regulations in the February 2005 SSOC, and he was afforded VA 
physical examinations in February 2003 and May 2004.  When 
amended regulations expressly state an effective date and do 
not include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded.  38 U.S.C.A. § 5110(g) (West 
2002); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000 (April 10, 2000); VAOPGCPREC 7-2003 (Nov. 
19, 2003); 38 C.F.R. § 3.114(a) (2005).  Accordingly, the 
Board may consider each version of the regulations without 
determining whether the veteran will be prejudiced thereby. 
Bernard v. Brown, 4 Vet. App. 384, 392- 94 (1994).  
Therefore, prior to September 23, 2002, and September 26, 
2003, the Board may apply only the previous version(s) of the 
rating criteria.  As of September 23, 2002, and September 26, 
2003, the Board may apply both versions of the rating 
criteria.

Prior to September 26, 2003, a rating for limitation of 
motion of the cervical spine was assigned under DCs 5290 or 
5293 that evaluated intervertebral disc syndrome.  However, 
no more than one of these ratings may be assigned without 
violating the rule against the pyramiding of disabilities.  
38 C.F.R. § 4.14.

Under the old regulations effective prior to September 26, 
2003, under DC 5290, slight limitation of motion of the 
cervical segment of the spine warranted a 10 percent 
evaluation.  38 C.F.R. § 4.71a, DC 5290 (2002), effective 
prior to September 26, 2003.  Moderate limitation of motion 
of the cervical segment of the spine warranted a 20 percent 
evaluation.  Id.  A 30 percent evaluation required severe 
limitation of motion.  Id.

In addition, under 38 C.F.R Part 4, Diagnostic Code 5293 
(prior to September 26, 2003), according to the applicable 
criteria, a 10 percent evaluation was warranted for mild 
intervertebral disc syndrome, a 20 percent evaluation 
required moderate intervertebral disc syndrome with recurring 
attacks, a 40 percent evaluation required severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief, and a 60 percent evaluation required 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.

As noted, the regulations for evaluation of certain 
disabilities of the spine - i.e., intervertebral disc 
syndrome - were revised, effective on September 23, 2002.  67 
Fed. Reg. 54,345 (Aug. 22, 2002).  Additional revisions were 
made to the evaluation criteria for disabilities of the 
spine, as well as re-numbering-effective on September 26, 
2003 - for purposes of updating the rating schedule with 
current medical terminology and unambiguous criteria to 
reflect medical advances since last reviewed.  (Former 
Diagnostic Code 5293 is now DC 5243 and the new DC 5237 
evaluates lumbosacral or cervical strain.)

Under the revised regulations for Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) was evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293, 
effective September 23, 2002.  A 10 percent evaluation was 
warranted with incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months.  Id.  A 20 percent evaluation was 
assigned with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months.  Id.  With incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 evaluation was warranted.  
Id.  A 60 percent evaluation was assigned with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  Id.

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

Under the current regulations for evaluating intervertebral 
disc syndrome, effective September 26, 2003, revisions to DC 
5293, include the renumbering of the diagnostic code to 5243.  
Under DC 5243 (that now evaluates Intervertebral disc 
syndrome), Note 6 directs that intervertebral syndrome is to 
be evaluated under the General Rating Formula for Disease and 
Injuries of the Spine or under the formula for rating based 
on incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.

Under the amendment to the Rating Schedule that became 
effective September 26, 2003, a general rating formula was 
instituted for evaluating diseases and injuries of the spine, 
including cervical or lumbosacral strain under Diagnostic 
Code 5237.  See 68 Fed. Reg. 51,454, 51,456- 57 (Aug. 27, 
2003) (effective Sept. 26, 2003) (codified as amended at 38 
C.F.R. §§ 4.71a).  The new regulations provide the following 
rating criteria: a 100 percent evaluation is appropriate for 
unfavorable ankylosis of the entire spine; a 50 percent 
evaluation is appropriate for unfavorable ankylosis of the 
entire thoracolumbar spine; a 40 percent evaluation for 
favorable ankylosis of the entire thoracolumbar spine or 
forward flexion of the thoracolumbar spine of 30 degrees or 
less.  Id.  A 20 percent evaluation is appropriate where 
there is forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  38 C.F.R. § 4.71a, DC 5237 (effective Sept. 26, 
2003)

Normal forward flexion of the cervical segment of the spine 
is zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 60 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees.  See Note 2, 
General Rating Formula for Disease and Injuries of the Spine.  
38 C.F.R. § 4.71a (2005).

The most recent VA examination in May 2004, discussed above, 
together with the remainder of the substantial amount of 
medical evidence of record (including 7 prior VA examination 
reports), while showing findings reflective of cervical spine 
limitation of motion, does not provide a showing of severe 
limitation of motion that is necessary in this case to 
evaluate the veteran's cervical disability at a rating in 
excess of 20 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5290 (prior to September 26, 2003).  The same evidence does 
not indicate that the veteran's forward flexion is 30 degrees 
or less, nor there is favorable ankylosis of the entire 
thoracolumbar spine such as to warrant a higher rating under 
the new rating criteria.  In fact the clinical evidence does 
not reflect that the veteran's combined range of motion is 
not greater than 120 degrees, or that there are muscle 
spasms/or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

The Board points out that on VA orthopedic examination in May 
2004, the examiner reported normal neurological examination 
findings.  At that time flexion, extension, and bilateral 
lateral flexion were from 0 to 45 degrees, and bilateral 
lateral rotation were from 0 to 80 degrees.  The examiner 
reported muscle tenderness, spasm, and tenderness, with no 
evidence of intervertebral disc syndrome.  As well, the 
veteran's gait and station were normal.  Such findings do not 
approximate a higher rating under either the new or the old 
rating criteria.

Further, as review of the medical evidence does not reflect 
that severe intervertebral disc syndrome manifested by 
recurring attacks with intermittent relief is currently 
shown, an increased rating pursuant to Diagnostic Code 5293 
is not for application in this case.  38 C.F.R. Part 4 (prior 
to September 26, 2003).  Additionally, under the new 
criteria, found at Diagnostic Code 5243 (effective after 
September 26, 2003), the evidence reflects only mild 
degenerative changes at the C3-4 andC4-5 levels with minimal 
spinal canal stenosis (on the 2003 MRI).  In other words, 
while the February 2003 MRI reported minimal canal stenosis 
and mild degenerative changes at C3-4 and C4-5, in the 1993, 
1995, 1997, 1998, and 1999, and recent February 2003 and May 
2004 VA examinations, VA examiners have found that the 
veteran's neurological findings have been within normal 
limits for his spine, and the most recent examiner in 2004 
found no clinical evidence of intervertebral disc syndrome.  
Therefore, even with the 2003 MRI findings, the evidence of 
record is not compatible with a finding of severe 
intervertebral disc syndrome, with recurring attacks with 
intermittent relief.  Id.

The oral and written statements of the veteran in the claims 
folders are to the effect that he suffers from chronic pain 
and weakness in his neck that affect his ability to perform 
his daily activities.

The Board has carefully considered the veteran's statements 
to the effect that he has functional impairment from pain and 
weakness in his neck that interferes with his ability to move 
his neck.  The Board also notes the veteran's argument in his 
written statements, to the effect that his service-connected 
neck disability has caused problems in his life and 
employment.  The Board has considered this as set forth below 
(see infra, page 32).

In DeLuca v. Brown, 8 Vet. App. 202, the Court held that in 
evaluating a service-connected disability, the Board must 
consider functional loss due to pain under 38 C.F.R. § 4.40 
and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. § 4.45.  Here, the objective medical evidence shows 
limitation of the range of motion of the cervical spine, as 
noted by examiners.  However, there is no evidence of any 
incapacitating episodes requiring bed rest.  In February 
2003, the veteran complained of constant neck pain, but there 
was no clinical evidence of spasm.  While, in May 2004, the 
VA examiner reported that the veteran experiences spasms and 
flare-ups associated with the service-connected cervical 
spine disability, there is simply no evidence of any 
incapacitating episodes requiring bed rest.  Five repeated 
cervical spine motions showed increased pain about 30 to 
fifty percent over the cervical spine, with no additional 
limitation of range of motion, weakness, fatigue, or 
incoordination seen by the examiner.  Neurological findings 
showed normal sensory examination.  There was no report of 
excessive fatigability and no incoordination.  Such findings 
are not representative of a rating in excess of 20 percent 
under any of the applicable diagnostic codes set forth above, 
either prior to or after September 26, 2003; see also DeLuca 
v. Brown, supra.

Moreover, as noted, there are no indications that the veteran 
experienced any incapacitating episodes associated with his 
service-connected cervical spine disability.  These 
evaluations are for application with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  Id.  (This clearly implies that the factors for 
consideration under the holding in DeLuca v. Brown, supra, 
are now contemplated in the rating assigned under the general 
rating formula.)  Thus, even considering the revision in 
regulations effective September 23, 2002, the evidence does 
not warrant an increase under the revision because the 
records failed to substantiate any incapacitating episodes.

It is not disputed that the veteran has some tenderness and 
limitation of motion of the cervical segment of the spine and 
that there is some pain on motion.  Yet, the Board finds that 
the currently assigned 20 percent disability rating 
adequately compensates him for his limitation of motion, 
pain, and functional loss.  Limited motion of the cervical 
segment of the spine results in a certain level of functional 
loss.  However, there is a lack of objective medical evidence 
showing that the veteran suffers any additional functional 
loss and/or limitation of motion during flare-ups or with use 
beyond that contemplated in the currently assigned 20 percent 
evaluation.  Hence, the 20 percent disability rating 
currently assigned by the RO for this condition is correct, 
and the preponderance of the evidence is against a higher 
evaluation.

In view of the foregoing, therefore, the Board concludes that 
the objective medical evidence preponderates against the 
veteran's claim for an increased initial rating for his 
service-connected limitation of motion of the cervical spine 
under either the old or new rating criteria.  This conclusion 
comes after careful review of the entire record, in which the 
Board finds that the weight of the evidence shows that the 
veteran's cervical spine disability most closely reflects a 
20 percent rating under whichever rating criteria used (pre- 
and post September 26, 2003).  As a result, his claim for an 
increased disability rating is denied.  The evidence is not 
so evenly balanced as to allow for the application of 
reasonable doubt.  38 U.S.C.A. § 5107(b).

2. Left and Right Knee Disabilities

The veteran's service-connected knee disabilities are each 
evaluated as 10 percent disabling under DC 5099-5014.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the specific basis for the evaluation assigned.  
The additional code is shown after a hyphen.  38 C.F.R. § 
4.27 (2005).  Here, the veteran's service-connected knee 
disabilities are rated as analogous to osteomalacia, that 
will be rated on limitation of motion of the affected parts.  
38 C.F.R. § 4.71(a), DC 5014.

In VAOPGCPREC 23-97, the VA General Counsel stated that, when 
a knee disorder is rated under Diagnostic Code 5257 and a 
veteran also has limitation of knee motion that at least 
meets the criteria for a zero percent evaluation under DC 
5260 or DC 5261, separate evaluations might be assigned for 
arthritis with limitation of motion and for instability.  
However, the VA General Counsel further stated that, if a 
veteran does not meet the criteria for a zero percent rating 
under either DC 5260 or DC 5261, there is no additional 
disability for which a separate rating for arthritis may be 
assigned.  VAOPGCPREC 23-97 (July 1, 1997).  In a subsequent 
opinion, it was held that a separate rating for arthritis 
could also be based upon X-ray findings and painful motion 
under 38 C.F.R. § 4.59.  See VAOPGCPREC 9- 98. 38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2005).  
See also VAOPGCPREC 9-2004 (indicating that the veteran may 
receive separate ratings under DC 5260 (leg, limitation of 
flexion) and DC 5261 (leg, limitation of extension) for 
disability of the same joint).

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
20 percent evaluation for moderate impairment of the knee and 
a 30 percent rating if it is severe.  38 C.F.R. § 4.71a, DC 
5257 (2005).

A dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5258 
(2005).  Symptomatic removal of the semilunar cartilage 
warrants a 10 percent rating under 38 C.F.R. § 4.71a, DC 5259 
(2005).

Limitation of flexion of the knee warrants a 30 percent 
rating for limitation to 15 degrees, a 20 percent rating for 
limitation to 30 degrees, a 10 percent rating for limitation 
to 45 degrees, and a noncompensable evaluation for limitation 
to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the knee warrants a 50 percent 
rating for limitation to 45 degrees, a 40 percent rating for 
limitation to 30 degrees, a 30 percent rating for limitation 
to 20 degrees, a 20 percent rating for limitation to 15 
degrees, a 10 percent rating for limitation to 10 degrees, 
and a noncompensable evaluation for limitation to 0 degrees.  
38 C.F.R. § 4.71a, DC 5261.

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  
The normal range of motion of the knee is from zero to 140 
degrees.  38 C.F.R. § 4.71, Plate II (2005).

a)	Left Knee

A review of the competent medical evidence pertinent to the 
veteran's claim reflects his complaints of increased knee 
pain.  The 2003 private medical records from Dr. F. reflect 
complaints of instability for which a brace was prescribed, 
but it was also noted that a MRI of the veteran's left knee 
showed no meniscal or ligamentous injury and x-rays showed no 
abnormalities.  In 2004, he did not use a cane or other 
device to ambulate.  When examined in 1993, 1995, 1997, 1998, 
1999, 2003, 2004, he was noted to have a normal gait.  The VA 
outpatient records reflect the veteran's complaints of pain 
and x-rays taken in 1998 and 1999 were normal.  MRIs taken in 
February 2003 showed no meniscal or ligamentous injury in the 
left knee.  In February 2003, the VA examiner reported a 
normal examination.  The September 2003 x-rays taken by Dr. 
F. showed no radiographically demonstrable abnormalities.  In 
November 2003, Dr. D.F. reported left knee patellofemoral 
subluxation and chondromalacia that was treated with a knee 
brace and anti-inflammatory medication.  When examined by VA 
in May 2004, five to ten repeated motions caused the 
veteran's pain to increase 30 percent in his left knee.  
There was no edema, weakness, abnormal movement, effusion or 
instability. 

Based upon the record before the Board, there is no objective 
evidence of any left knee pathology, other than knee pain, 
and no ligament tears.  Moreover, that disorder has not been 
shown to hinder the veteran's range of motion or ability to 
perform such tasks as walking or standing more than slightly.  
Thus, the veteran's complaints of pain and instability can 
justify no more than a rating of 10 percent for knee 
disability.  38 C.F.R. § 4.71a, DC 5099-5014.  Such a finding 
corresponds to no more than slight impairment under DC 5257, 
the diagnostic code for other impairment of the knee.

Finally, the Board notes that, while in August 1999, a VA 
examiner diagnosed patellofemoral arthritis; there is no x-
ray evidence to confirm such findings.  A claimant who has 
arthritis and instability of the knee may be rated separately 
under DC 5003 and DC 5257, based upon additional disability. 
See VAOPGCPREC 9-98; VAOPGCPREC 23- 97.  In Hicks v. Brown, 8 
Vet. App. 417 (1995), the Court noted that DC 5003 and 38 
C.F.R. § 4.59 deem painful motion of a major joint or group 
of minor joints caused by degenerative arthritis that is 
established by X-ray evidence to be limited motion even 
though a range of motion may be possible beyond the point 
when pain sets in.  Pursuant to Diagnostic Code 5003, 
degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under DC 
5003.  However, the recent September 2003 x-rays taken by Dr. 
F., as well as those taken by VA in 1998 and 1999, were 
reported to show no radiographically demonstrable 
abnormalities.

However, here the reported motion of the left knee in flexion 
has been from 0 to 134 degrees, on recent VA examination in 
2004 (and to 140 degrees in 1993 and 1997 and 1998, to 130 
degrees in 1995, to 120 degrees in 1999, and to 125 degrees 
in 2003.).  As noted, normal range of flexion of the knee is 
to 140 degrees.  See 38 C.F.R. § 4.71, Plate II.  Thus, a 
higher rating under any of the pertinent diagnostic codes is 
not warranted.

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The 2004 VA examiner reported 
that with five to ten repetitions done, the veteran's left 
knee pain increased 30 percent, with no decrease in range of 
motion, fatigue, or lack of endurance.  The Board finds that 
the effects of pain reasonably shown to be due to the 
veteran's service-connected left knee disability are 
contemplated in the 10 percent rating currently assigned.  
There is no indication that pain, due to disability of the 
left knee causes functional loss greater than that 
contemplated by the 10 percent evaluation assigned by the RO.  
See 38 C.F.R. § 4.40; DeLuca v. Brown, supra.

Accordingly, the Board concludes that objective medical 
evidence of record preponderates against an initial 
disability rating higher than 10 percent for the veteran's 
service-connected left knee disability.  The preponderance of 
the evidence is clearly against the claim.  38 U.S.C.A. § 
5107.

b)	Right Knee

The veteran's right knee disability is assigned a 10 percent 
disability rating under DC 5099-5014.

Here, a review of the competent medical evidence regarding 
the veteran's claim reflects only his complaints of increased 
knee pain.  In 2004, as during the 7 earlier VA examinations, 
the veteran did not use a cane or device to ambulate, and he 
had a normal gait.  X-rays taken by VA in 1998 and 1999, and 
by Dr. F. in 2003, were normal.  The MRI evidence in 2003 
showed a small horizontal tear of the posterior horn medial 
meniscus but there was no report of instability of the right 
knee and, in February 2003, the VA examiner reported a normal 
examination with range of right knee motion from 0 to 125 
degrees.  In May 2004, the VA examiner reported range of 
motion of the right knee from 0 to 136 degrees with pain 
increased 10 percent with repetitive motion.  There was no 
report of additional weakness, fatigue or incoordination.

Based upon the record before the Board, there is no objective 
evidence of any right knee pathology, other than knee pain, 
and the small tear of the posterior medial meniscus shown on 
recent MRI in 2003.  Moreover, the disorder has not been 
shown to hinder the veteran's range of motion or ability to 
perform such tasks as walking or standing more than slightly.  
Thus, the veteran's complaints of pain can justify no more 
than a rating of 10 percent for right knee disability.  
38 C.F.R. § 4.71a, DC 5099-5014.  Such a finding corresponds 
to the currently assigned 10 percent rating.

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The VA examiner in 2004 
reported that with five to ten repetitions done, the 
veteran's right knee pain increased 10 percent with no 
evidence of decrease in range of motion, fatigue, or lack of 
endurance.  The Board finds that the effects of pain 
reasonably shown to be due to the veteran's service-connected 
right knee disability are contemplated in the 10 percent 
rating currently assigned.  There is no indication that pain, 
due to disability of the right knee, causes functional loss 
greater than that contemplated by the noncompensable 
evaluation assigned by the RO.  See 38 C.F.R. § 4.40; DeLuca 
v. Brown, supra.

Accordingly, the Board concludes that objective medical 
evidence of record preponderates against an initial rating in 
excess of 10 percent for the veteran's service- connected 
right knee disability.  The preponderance of the evidence is 
clearly against the claim.  38 U.S.C.A. § 5107.



c)	All Disabilities

Moreover, as to these disabilities, the Board finds that the 
evidence does not present such an exceptional or usual 
disability picture "as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2005). There has been no allegation or showing in the record 
on appeal that the appellant's service-connected disabilities 
has caused marked interference with employment or 
necessitated frequent periods of hospitalization, beyond that 
already contemplated in the award herein.  In the absence of 
such factors, the Board is not required to discuss the 
possible application of 38 C.F.R. § 3.321(b)(1).  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 
88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected 
cervical spine and left and right knee disabilities, as the 
Court indicated can be done in this type of case.  Based upon 
the record, we find that at no time since the veteran filed 
his original claim for service connection have the 
disabilities on appeal been more disabling than as currently 
rated under the present decision of the Board.


ORDER

An initial rating in excess of 20 percent for a cervical 
muscle strain is denied.

An initial rating in excess of 10 percent for a left knee 
disability is denied.

An initial rating in excess of 10 percent for a right knee 
disability is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


